Appellant brought this suit against appellees to foreclose a lien on a certain town lot, and to recover a personal judgment against A. M. Frazier on a tax levy for paving a street in Hillsboro. A trial resulted in a judgment in favor of appellees, from which this appeal is taken.
The appellant has presented only three assignments of error, all of which complaint of the court for sustaining the objection to the introduction of evidence offered by appellant. These assignments, to require consideration by this court, must be supported by bills of exception to the court's action. The records show that bills were filed below, but the appellees object to consideration of said bills, because same were not filed within the limit of extension of the time granted by the trial court for the filing of same. Upon examination we find that the record shows that said bills of exception were filed long after the time granted for filing same, and they cannot be considered, and same will be stricken out, and the assignments not considered, which leaves no assignments for this court to act upon; therefore the judgment is affirmed.
Affirmed.